         Case 1:16-cv-03311-ELH Document 131 Filed 01/27/21 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 MARYLAND SHALL ISSUE, INC., et al., )
                                     )
 Plaintiffs,                         )
                                     )
 v.                                  ) Case No. 16-cv-3311-ELH
                                     )
 LAWRENCE HOGAN, et al.,             )
                                     )
 Defendants.                         )



                          Plaintiffs’ Cross-Motion for Summary Judgment

       Plaintiffs Maryland Shall Issue, Inc., Deborah Kay Miller, Susan Brancato Vizas, and

Atlantic Guns, Inc. (collectively, “Plaintiffs”), by and through undersigned counsel and pursuant

to Federal Rule of Civil Procedure 56, move for summary judgment on all counts of Plaintiffs’

Amended Complaint and oppose Defendants’ Motion for Summary Judgment for the reasons

stated in their accompanying Memorandum and request a hearing on their Cross-motion.

                                                 Respectfully submitted,

 Cary J. Hansel (Bar No. 14722)                  John Parker Sweeney (Bar No. 08761)
 2514 N. Charles Street                          James W. Porter, III (Bar No. 19416)
 Baltimore, MD 21218                             Marc A. Nardone (Bar No. 18811)
 Phone: 301-461-1040                             Bradley Arant Boult Cummings LLP
 Facsimile: 443-451-8606                         1615 L Street N.W., Suite 1350
 cary@hansellaw.com                              Washington, D.C. 20036
                                                 Phone: 202-393-7150
 Counsel for Plaintiffs                          Facsimile: 202-347-1684
                                                 jsweeney@bradley.com


                                                 Counsel for Plaintiff Atlantic Guns, Inc.
        Case 1:16-cv-03311-ELH Document 131 Filed 01/27/21 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27th day of January, 2021, the foregoing was served,

via electronic delivery to Defendants’ counsel via CM/ECF system which will forward copies to

Counsel of Record.

                                               /s/ John Parker Sweeney
                                               John Parker Sweeney (Bar No. 08761)
